Citation Nr: 0116232	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim for entitlement to veterans' 
benefits based on the character of discharge from active duty 
from September 12, 1966, to June 29, 1970.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran had verified active service from September 1966 
to July 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a hearing before the undersigned 
member of the Board in March 2001.  At this hearing, the 
veteran's representative asserted that the veteran had 
perfected an appeal from the April 1979 administrative 
decision that found that the veteran's discharge from active 
service in June 1970 had been issued under conditions which 
constitute a bar to the payment of VA benefits.  The 
representative argued that inasmuch as the veteran perfected 
an appeal from the April 1979 decision (which is still 
pending), the RO has incorrectly framed the issue on appeal.  
The provisions of 38 C.F.R. § 19.34 provide that if a 
claimant or his representative protests an adverse 
determination made by the RO with respect to timely filing of 
the substantive appeal, the claimant will be furnished a 
Statement of the Case.  This matter is referred to the RO for 
appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before the completion of appellate 
action.

The veteran testified before the undersigned member of the 
Board in March 2001 that he had served a previous, two-year, 
period of active service beginning in 1964.  He testified 
that he dropped out of high school and was underage when he 
enlisted, and that he required his parents' permission, which 
they gave.  The report of separation of record reflects that 
the veteran enlisted in September 1966.  At this time, 
according to the birthdate listed on the face of the 
document, the veteran would have been over 18.  In addition, 
the Board notes that the veteran's service personnel records 
are incomplete.

The Board finds it is necessary to request that the National 
Personnel Records Center (NPRC) verify the veteran's service.  
Additionally, the veteran has requested assistance in 
obtaining copies of his service personnel records (see copy 
of letter to Senator Kennedy added to the file in 1979).

The Board notes that during the pendency of this appeal there 
was a significant in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), among other things, redefined the 
obligations of the VA with respect to the duty to assist.  
Due to this change in law, a remand is also required in this 
case for notification of the applicable law and compliance 
with the notice and duty to assist provisions contained in 
the VCAA.  See also VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should verify all periods of 
the veteran's active service.

2.  The RO should obtain the veteran's 
service personnel records for all periods 
of his active service.  In particular, 
the RO should specifically request copies 
of all citations, decorations, medals, 
badges, commendations, and campaign 
ribbons; copies of all orders; and copies 
of his performance evaluations.  The RO 
should request that the veteran or his 
representative provide further 
information, if necessary.

3.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  If necessary, the 
RO should request that the veteran 
augment the information that he has 
already provided.

4.  If the service personnel records are 
unavailable, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


